Citation Nr: 1540779	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse, M.C.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1978 to December 1978 and active military service from October 1983 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In May 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran is service-connected for exploratory surgery with small bowel resection and primary end to end anastomosis; residuals of fracture, transverse process of L3, L4, and L5 with history of motor paralytic bladder; right lower extremity radiculopathy associated with residuals of fracture of the transverse process of L3, L4, and L5; left lower extremity radiculopathy associated with residuals of fracture, transverse process of L3, L4, and L5; residuals of pelvis and sacrum fracture with right sided pain; laceration of the left elbow with residual ulnar nerve palsy; and enterocutaneous fistula, for a combined evaluation of 70 percent disabling, and is in receipt of a total disability based on individual unemployability effective from November 1, 2008. 

2.  The Veteran has been diagnosed with polyneuropathy and cryptic spastic paraplegia, for which he is not in receipt of service-connection.   

3.  The probative evidence reflects that the Veteran's lower extremity symptoms which require use of a walker is likely due to nonservice-connected alcohol abuse, peripheral neuropathy, and/or spastic paraplegia (a symptom of upper motor neuron origin).

4.  The Veteran does not have (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

5.  The Veteran does not have VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability (1) which includes the anatomical loss or loss of use of both hands, or; (2) is due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

6.  The Veteran does not, due to a service-connected disability, have: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing have not been met. 38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015); 38 C.F.R. § 3.809 (2015).

2.  The criteria for entitlement to a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5107; 38 C.F.R. § 3.809a (2015).

3.  The criteria for entitlement to automobile or other conveyance and adaptive equipment have not been met. 38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2010.

A VA opinion was obtained in 2011.  The Board finds that the opinion is adequate as the clinician reviewed the evidence of record, to include results of diagnostic testing, and provided an adequate rationale.  When considered with the record as a whole, the Board finds that there is sufficient evidence upon which to adjudicate the Veteran's appeal, and a further duty to assist is not warranted. 

Specially Adapted Housing (SAH)

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

The criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 31/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve. See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

The provisions of 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand. It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases. See 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme). 

Special Home Adaptation (SHA) Grant

Under 38 U.S.C.A. § 2101(b) (West 2014) and 38 C.F.R. § 3.809a (2014), a certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features (i.e., a "special home adaptation grant") may be issued to a claimant who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH) under 38 C.F.R. § 3.809, who has not previously received assistance in acquiring SAH under 38 U.S.C.A. § 2101(a), and who is in receipt of VA compensation for permanent and total disability (i.e., a 100 percent rating or a rating based on a TDIU) for a service-connected disability.  The service-connected disability must:

(1) Include the anatomical loss or loss of use of both hands, or;
(2) Be due to: 
(i) Blindness in both eyes with 5/200 visual acuity or less, or
(ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 
(iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or 
(iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

The criteria (ii) through (iv) listed above pertaining to burns or an inhalation injury were added in revisions to 38 C.F.R. § 3.809a applicable to all applications received by VA on or after July 30, 2008. See 75 Fed. Reg. 57,859 -01 (Sept. 23, 2010). Also, the above criteria in 38 C.F.R. § 3.809a that a service-connected disability involve blindness in both eyes was recently amended by removing a prior requirement that such blindness be rated as permanently and totally disabling. See 79 FR 54608-01 (September 12, 2014). 

Automotive or other conveyance or adaptive equipment

Under 38 U.S.C.A. § 3902, the relevant statutes governing provision of automotive adaptive equipment to eligible veterans, VA may provide, or assist in providing, an eligible person with an automobile or other conveyance, and necessary adaptive equipment. 38 U.S.C. § 3901 defines "adaptive equipment" as including, but not limited to, power steering, power brakes, power window lifts, power seats, and special equipment necessary to assist the eligible person into and out of the automobile or other conveyance.  Such term also includes (A) air-conditioning equipment when such equipment is necessary to the health and safety of the veteran and to the safety of others, regardless of whether the automobile or other conveyance is to be operated by the eligible person or is to be operated for such person by another person; and (B) any modification of the size of the interior space of the automobile or other conveyance if needed because of the physical condition of such person in order for such person to enter or operate the vehicle.

VA's implementing regulations provide that automobile adaptive equipment may be authorized if the Under Secretary for Health or designee determines that such equipment is deemed necessary "to insure that the eligible person will be able to operate the automobile or other conveyance in a manner consistent with such person's safety and so as to satisfy the applicable standards of licensure established by the State of such person's residency or other proper licensing authority." 38 C.F.R. § 17.156.  

38 C.F.R. § 3.808  provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile. 38 U.S.C.A. §§ 3901 , 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350 , 3.808 (2014). See also 78 Fed. Reg. 57486 -57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013).

A veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the Veteran's licensure and safe operation of a vehicle. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Initially, the Board will summarize the clinical evidence of record, and the Veteran's service-connected disabilities.

The Veteran is service-connected for exploratory surgery with small bowel resection and primary end to end anastomosis; residuals of fracture, transverse process of L3, L4, and L5 with history of motor paralytic bladder; right lower extremity radiculopathy associated with residuals of fracture of the transverse process of L3, L4, and L5; left lower extremity radiculopathy associated with residuals of fracture, transverse process of L3, L4, and L5; residuals of pelvis and sacrum fracture with right sided pain; laceration of the left elbow with residual ulnar nerve palsy; and enterocutaneous fistula, for a combined evaluation of 70 percent disabling.  He is also in receipt of a total disability based on individual unemployability effective from November 1, 2008. 

The Veteran has been diagnosed with cryptic spastic paraplegia, most varieties of which are hereditary, but one is caused by birth injury or intrauterine conditions.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)   

2009 VA neurology records reflect that the Veteran had complaints of numbness and weakness of the lower extremity.  

A January 2009 VA examination report reflects that the Veteran had left leg radiculopathy with moderate disability with progression and with associated bilateral foot-drop.

A July 2009 record reflects a diagnosis of spastic paraparesis with concomitant polyneuropathy of unknown etiology.  

A November 2009 record reflects a diagnosis of cryptic polyneuropathy and spastic paraparesis.  It was noted that an "extensive diagnostic work-up has been negative", although a differential diagnosis that had not been explored with a paraneoplastic disorder.  A December 2009 record reflects that the workup for paraneoplastic disorder was so far negative.  It was noted that the Veteran was functionally independent with activities of daily living, but with some difficulty with standing in the shower. 

The Veteran underwent physical therapy for strengthening his gait in 2010 and continued to use a walker, but was beginning to try and use a cane.  

An October 2010 VA Spasticity clinic note reflects that the Veteran had concerns with driving difficulty and reported problems at night using foot pedals.  He reported that he feels weak, his gait was impaired, and he had had a few near falls.  He also reported occasional dysesthesias in the lower extremity.  

An October 2010 record reflects that the Veteran had a history of cryptic spastic paraplegia, decreased proprioception, impaired gait, impaired ambulation, and impaired driving.  It was noted that the Veteran's symptoms of proprioception were consistent with impaired dorsal column spinal cord defect vs. peripheral neuropathy and that it was likely secondary to his long history of alcohol abuse.  It was noted that other possible etiologies included multiple sclerosis, tabes dorsalis, metabolic deficiencies including B-12 deficiency, pernicious anemia, vascular malformations, and spinal tumors.  It was further noted that "[m]ost of these seem to have been ruled out from previous testing there for [sic] likely cause is the [history of ethanol] abuse and his peripheral neuropathy.  

A November 2010 VA record from a kinesiotherapist reflects that it is recommended that the Veteran use hand controls and a spinner knob as adaptive equipment for safe driving. 

A February 2011 VA clinical opinion report reflects that the Veteran reported proximal muscle weakness in both lower extremities and stiffness of the extremities.  The opinion as to etiology is as follows:

[The Veteran's] cryptic spastic paraplegia is "completely unrelated to any abnormality of the lumbar spine.  Lumbar MRI shows no evidence of any nerve compression.  Incidentally, the thoracic MRI was also normal.  The symptoms are of upper motor neuron origin and not beginning in the lower lumbar spine area.  The etiology of the cryptic, spastic paraplegia is unknown, but lumbar spine disease has been definitely ruled out.  

THE PATIENT DOES NOT QUALIFY FOR A HOUSING GRANT OR AUTOMOBILE ALLOWANCE BASED ON HIS LUMBAR SPINE CONDITION.

The Board acknowledges the Veteran's testimony that he thinks that his lower extremity problems are due to his service-connected back disability.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to such.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of genetic and hereditary disease, the effects of alcohol use, spinal disorders, and laboratory findings.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover the clinical opinions are more probative as they are based on diagnostic testing and clinical experience and education.  

The Board has also considered the Veteran's testimony that he has been told by a VA clinician that his lower extremity problems may be due to his bowel resection not allowing him to absorb all the nutrients it needs.  As noted above, when listing possible causes for the Veteran's symptoms, a clinician listed numerous possibilities for the Veteran's proprioception, to include impaired dorsal column spinal cord defect, peripheral neuropathy, multiple sclerosis, tabes dorsalis, metabolic deficiencies including B-12 deficiency, pernicious anemia, vascular malformations, and spinal tumors.  However, the clinician stated that based on diagnostic testing, the most likely cause of the Veteran's symptoms was his abuse of alcohol and peripheral neuropathy; he is not in receipt for service connection for either. 

The Board notes that the 2011 opinion did not specifically refer to the Veteran's radiculopathy; however, the examiner stated that the Veteran's paraplegia is completely unrelated to any abnormality of the spine.  The Veteran's paraplegia has been found to be a symptom of upper motor neuron origin, and not related to the lumbar spinal area; thus, it is also not related to his radiculopathy, which is an effect of his spine disability.  The evidence does not reflect any of his service-connected disabilities is responsible for loss of use of a foot as defined by VA regulation.  While the 2009 VA examiner found that the Veteran had bilateral foot drop, the most current probative evidence does not reflect that the Veteran has complete paralysis of the common peroneal nerve and characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  Notably, the 2011 VA examination report reflects that a lumbar MRI showed no evidence of any nerve compression 

In sum, the record reflects that the Veteran has spastic paraplegia which is completely unrelated to his lumbar spine disability, and is of unknown etiology, and that he has proprioception which is likely related to alcohol use, for which he is not service-connected, or polyneuropathy, for which he is not service-connected.  His service-connected disabilities have not been shown by the most probative evidence to result in complete loss of use of the foot, or lower extremity.

The Board will now address each specific claim for benefits.

Specially Adapted Housing (SAH)

The Veteran testified at the 2015 Board hearing that his legs do not "work properly".  He testified that he has nerve damage, balance problems, and uses a walker.  He further testified that getting out of the tub is difficult so when he had a new house built, he had a handicap accessible shower installed.  He also testified that for his house, he would like VA benefits of a handicap ramp and rails.

As noted above, the evidence is against a finding that the Veteran is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809(a), (b). 

The Board acknowledges that the Veteran has an abnormal gait, balance difficulties, and that he uses a walker; however, the most probative evidence of record is against a finding that his need for a walker or other assistive device is due to a service-connected disability.  To the contrary, the evidence reflects that it is likely not due to a service-connected disability, to include that it is not due to his spine and related radiculopathy.  

Special Home Adaption (SHA) Grant

In this case, the Veteran is not presently service-connected for blindness, any disability involving both upper extremities, or disability involving burns or an inhalation injury.  Therefore, he cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law. 

Automotive or other conveyance or adaptive equipment

The Veteran testified that he still drives but that he cannot see the pedals and his feet have a bad habit of hitting the gas instead of the brake, especially at night.  His wife testified that "a lot of times" when the Veteran is driving his foot will slip off the pedal, and that his "foot just slides".  The Veteran testified that he wants hand controls for a car.  As noted above, a November 2010 VA record reflects a kinsiotherapist recommendation that the Veteran use hand controls and a spinner knob as adaptive equipment for safe driving. 

As discussed above, the Veteran's need for hand controls and a spinner knob is not due to a service-connected disability.  While the evidence supports a finding that the Veteran needs adaptive equipment, the evidence is against a finding that his radiculopathy, or any other service-connected disability, is responsible for such a need.  Thus, entitlement to automotive or other conveyance or adaptive equipment is not warranted.

Conclusion

The criteria for specially adapted housing, a special home adaptation grant, and automobile or other conveyance and adaptive equipment have not been met.  Where appropriate the Board has considered the benefit of the doubt rule. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.

Entitlement to automobile or other conveyance and adaptive equipment is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


